CHATFIELD, District Judge.
This is a motion for the confirmation of the special commissioner’s report upon a reference to him on objections to the application by the bankrupt for a discharge.
The special commissioner has sufficiently set forth the facts in his report, and has correctly stated and interpreted the law. The bankrupt apparently gave evasive and disrespectful answers, but there is nothing to show that he willfully concealed testimony, preventing the creditors from obtaining the property, and it does not seem that his conduct was such as to merit punishment by refusing to grant him a discharge, inasmuch as the referee apparently did not consider the conduct of the bankrupt when a witness to be worthy of any discipline. The purpose of the penalties of the bankruptcy statute is to prevent bankrupts from concealing their property and defrauding their creditors. Ordinary questions of contumacy or contempt of court can be disposed of directly, and of themselves are not to be corrected by the withholding of a discharge.
The special commissioner’s report will be confirmed in all respects, and the application for a discharge granted.